    Case 21-53476-sms     Doc 21     Filed 06/23/21 Entered 06/23/21 15:31:20   Desc Main
                         Lisf         a-F Orect/t
                                     Document     Page-cirs
                                                        1 of 2



So uil-h aryl f1 7 cor J 11-sse.-1-.5              a
3 3 3 , W 4L/ 2J:
 Floor 62) st,uf e, c2,04-
 Mi ca,M1 8ea-C-11.) FL 33/ .0                                                              5.7-=

.132ilk of A-mar f`c-a,
 PlOr 802( 9F29-glil L
      PGCSO ) TX    9 97E 1



    VJoY          ,2-4-‘ Vi co-es
                 cS
   .G.4 44; Paces Ferry Rol,
 5 -tici he, 517
 P( frIaJYka j    - 7/A-- (3 032_7

  F[A,14-0/1 Con/-y           775,x vel ol--
  01 Pryor 5-i-,
  A±Iourrfa)               3030'a


  £1i3( 07c Roswell Tax c,V-efi-;
  3      HO/ $17
  5-1,t,i to 13 0
  .Ros we/ii      .?007S

  4 eor-3     Def k, -0-P Re ye/2
    o ivpJ afice, -D v 6'1011 A-ka-S'
  'TOO aaioluil          vc    N1 El
            / co
                  G-A      3 63 46-- e
   Ut st LT:114--.ann (xi Reven ue--Ser
   V-er      oF            Treas1,7
    l<0015cts CI+- y j        Al 0      6 27199- 000z
                                Case 21-53476-sms   Doc 21   Filed 06/23/21 Entered 06/23/21 15:31:20   Desc Main
T],115
  (2,..ni -e -5   'if   i:,-3 -1_5, i,o . I I                Document     Page 2 of 2
                             7._                                                                                                 U.S. POSTAGE PAID



                                                                                                        a
                                                                                                                                 FOM LG ENV
                                                                                                                                 ROSWELL, GA
                                                                                                                                 30076
                                                                                                                                 JUN 21, 21
                                                                                                                                 AMOUNT


                                                                                                          1028
                                                                                                                                   $1.40
                                                                                                                                 R2304H108833-44




                                                                                           8, C
                                                                  00-? /--a-            l or)
                                                                                              flLL
                                                               Sbue )3401                                (CLAr-,
                                                                                                             -i17e,7ios-c
                                                                75 /-e-d- 7:crrier               SIA/
                                                                                                            & `tqle,
                                                                                       363                               's,(0
                                                                                                                   4.%

                                                                                                                 ' 0,1
